[a151012199322019rsuformo001.jpg]
Exhibit 10.4 MATERION CORPORATION Restricted Stock Units Agreement
(Stock-Settled) WHEREAS, __________ (the “Grantee”) is an employee of Materion
Corporation, an Ohio corporation (the “Corporation”) or a Subsidiary; and
WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by a resolution of the Compensation Committee (the “Committee”)
of the Board of Directors of the Corporation that was duly adopted on ________
__, 2020. NOW, THEREFORE, pursuant to the Materion Corporation 2006 Stock
Incentive Plan (As Amended and Restated as of May 3, 2017) (the “Plan”), the
Corporation hereby confirms to the Grantee the grant, effective on __________,
20__ (the “Date of Grant”), of ___ Restricted Stock Units (as defined in the
Plan) (“RSUs”), subject to the terms and conditions of the Plan and the
following additional terms, conditions, limitations and restrictions: ARTICLE I
DEFINITIONS All terms used but not defined herein with initial capital letters
that are defined in the Plan shall have the meanings assigned to them in the
Plan when used herein with initial capital letters. ARTICLE II CERTAIN TERMS OF
RESTRICTED STOCK UNITS 1. RSUs Not Transferable. The RSUs covered by the
Agreement shall not be transferable other than by will or pursuant to the laws
of descent and distribution prior to payment. 2. Vesting and Payment of RSUs.
(a) General. Subject to the provisions of Sections 2(b), 2(c) and 2(d) of this
Article II, all of the RSUs covered by this Agreement shall become
nonforfeitable if the Grantee shall have remained in the continuous employ of
the Corporation or a



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo002.jpg]
Subsidiary for three years from the Date of Grant and shall be payable by the
issuance of Common Shares to the Grantee on such date. (b) Death or Disability.
Notwithstanding the provisions of Section 2(a) of this Article II, all of the
RSUs covered by this Agreement shall immediately become nonforfeitable and shall
be immediately payable if the Grantee dies or becomes permanently disabled (as
hereinafter defined) while in the employ of the Corporation or a Subsidiary
during the three-year period from the Date of Grant. The Grantee shall be
considered to have become permanently disabled if the Grantee has suffered a
permanent disability within the meaning of the long-term disability plan of the
Corporation in effect for, or applicable to, the Grantee and is “disabled”
within the meaning of Section 409A(a)(2)(C) of the Code. (c) Retirement. (i) If
the Grantee should Retire (as hereinafter defined) after the Date of Grant, the
RSUs covered by this Agreement shall be forfeited, unless the Committee
determines that, notwithstanding the requirement of continuous employment
contained in Section 2(a) of this Article II, such RSUs will continue to vest
and become payable three years from the Date of Grant, provided that if the
Committee makes such a determination, the RSUs will also be paid on any earlier
date when payment would otherwise have been made under Section 2 of this Article
II if the Grantee had continued employment through such date. (ii) “Retire”
shall mean the Grantee’s retirement from the Corporation or a Subsidiary at (A)
age 65 or older or (B) at age 55 or older with 10 or more years of continuous
employment with the Corporation or a Subsidiary. -2-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo003.jpg]
(d) Change in Control. (i) Notwithstanding Section 2(a) of this Article II
above, the RSUs granted hereby shall immediately become nonforfeitable if at any
time during the employment of the Grantee and prior to the end of the three-year
vesting period: (A) a Change in Control shall occur after the Date of Grant; and
(B) within two years following the Change in Control the Grantee’s employment
with the Corporation or a Subsidiary is terminated by the Grantee as a
Termination for Good Cause (as defined in Section 2(f) of this Article II) or
the Grantee is terminated by the Corporation other than as a Termination for
Cause (as defined in Section 2(e) of this Article II). If the Change in Control
constitutes a “change in control” for purposes of Section 409A of the Code and
if the Grantee incurs a “separation from service” for purposes of Section 409A
of the Code within two years following such Change in Control, payment for any
RSUs which are no longer subject to a substantial risk of forfeiture will be
made upon the Grantee’s separation from service, provided however, that if at
such time the Grantee is a “specified employee” as determined pursuant to the
identification methodology adopted by the Corporation in compliance with Section
409A of the Code, the date of payment for the RSUs shall be the tenth business
day of the seventh month after the date of the Grantee’s separation from service
(or if earlier the Grantee’s death). If payment is not made pursuant to the
preceding sentence because the Change in Control does not constitute a “change
in control” for purposes of Section 409A of the Code, then payment shall be made
at the -3-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo004.jpg]
earliest date that payment otherwise would have been made under Section 2 of
this Article II if no Change in Control had occurred, assuming continued
employment through such date. (ii) Notwithstanding anything in this Section 2(d)
to the contrary, in connection with a Business Combination, the result of which
is that the Outstanding Company Voting Securities are exchanged for or become
exchangeable for securities of another entity, cash or a combination thereof, if
the entity resulting from such Business Combination does not assume the RSUs
evidenced hereby and the Corporation’s obligations hereunder, or replace the
RSUs evidenced hereby with a substantially equivalent security of the entity
resulting from such Business Combination, then the RSUs evidenced hereby shall
become nonforfeitable as of immediately prior to such Business Combination.
Payment for any RSUs which are no longer subject to a substantial risk of
forfeiture as determined under the original terms of this award will be upon the
Change in Control; provided, however, if the Change in Control does not
constitute a “change in control” for purposes of Section 409A(a)(2)(A)(v) of the
Code, then payment for the RSUs will be made upon the date that payment
otherwise would have been made under Section 2 of this Article II if no Change
in Control had occurred, assuming continued employment through such date. (e)
“Termination for Cause” means a termination of Grantee’s employment by the
Corporation for “Cause” (as defined in Section 7(f) of this Article II). (f)
“Termination for Good Cause” shall mean the Grantee’s termination of the
Grantee’s employment with the Corporation or a Subsidiary as a result of the
occurrence of any of the following: -4-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo005.jpg]
(i) a change in the Grantee’s principal location of employment that is greater
than 50 miles from its location as of the date hereof without the Grantee’s
consent; provided, however, that the Grantee hereby acknowledges that the
Grantee may be required to engage in travel in connection with the performance
of the Grantee’s duties hereunder and that such travel shall not constitute a
change in the Grantee’s principal location of employment for purposes hereof;
(ii) a material diminution in the Grantee’s base compensation; (iii) a change in
the Grantee’s position with the Corporation without the Grantee’s consent such
that there is a material diminution in the Grantee’s authority, duties or
responsibilities; or (iv) any other action or inaction that constitutes a
material breach by the Corporation of the agreement under which the Grantee
provides services. Notwithstanding the foregoing, the Grantee’s termination of
the Grantee’s employment with the Corporation as a result of the occurrence of
any of the foregoing shall not constitute a “Termination for Good Cause” unless
(A) the Grantee gives the Corporation written notice of such occurrence within
90 days of such occurrence and such occurrence is not cured by the Corporation
within 30 days of the date on which such written notice is received by the
Corporation and (B) the Grantee actually terminates his or her employment with
the Corporation prior to the 365th day following such occurrence. 3. Form and
Time of Payment of RSUs/Withholding Taxes. Except as otherwise provided for in
Section 2 of Article III, payment for the RSUs that become nonforfeitable as
provided herein shall be made in form of Common Shares at the time the RSUs are
payable in accordance with Section 2 of this Article II. To the extent that the
Corporation is required to withhold federal, state, local or foreign taxes or
other amounts in connection with the delivery of Common Shares to the Grantee or
any other person under this Agreement, the number of Common Shares to be
delivered to the Grantee or such other person -5-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo006.jpg]
shall be reduced (based on the fair market value per Common Share as of the date
the RSUs are reduced) to provide for the taxes required to be withheld with any
fractional shares that would otherwise be delivered being rounded up to the next
nearest whole share. In no event will the fair market value of the Common Shares
to be withheld and delivered pursuant to this Section to satisfy applicable
withholding taxes exceed the minimum amount required to be withheld, unless (a)
an additional amount can be withheld or delivered, and not result in adverse
accounting or other consequences as reasonably determined by the Committee (it
being understood that the failure of such reasonable determination to be correct
shall not constitute a violation of the terms of the Plan), and (b) it is
permitted by the Committee. 4. Forfeiture of RSUs. The RSUs shall be forfeited,
except as otherwise provided in Section 2(b), 2(c) or 2(d) of this Article II
above, if the Grantee ceases to be employed by the Corporation or a Subsidiary
prior to three years from the Date of Grant. 5. Dividend Equivalents. From and
after the Date of Grant and until the earlier of (a) the time when the RSUs vest
and become nonforfeitable and payable in accordance with Section 2 of this
Article II or (b) the time when the Grantee’s right to receive Common Shares in
payment of the RSUs is forfeited in accordance with Section 4 of this Article
II, on the date that the Corporation pays a cash dividend (if any) to holders of
Common Shares generally, the Grantee shall be entitled to a number of additional
whole RSUs (rounded up or down to the nearest whole RSU) determined by dividing
(i) the product of (A) the dollar amount of the cash dividend paid per Common
Share on such date and (B) the total number of RSUs covered by this Agreement
(including dividend equivalents credited with respect thereto) previously
credited to the Grantee as of such date, by (ii) the Market Value per Share on
such date. Such dividend equivalents (if any) shall be subject to the same terms
and conditions and shall be paid or forfeited in the same manner and at the same
time as the RSUs to which the dividend equivalents were credited. -6-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo007.jpg]
6. Effect of Detrimental Activity. Notwithstanding anything herein to the
contrary, if the Grantee, either during employment by the Corporation or a
Subsidiary or within one year after termination of such employment, shall engage
in any Detrimental Activity (as hereinafter defined), and the Board shall so
find, the Grantee shall: (a) Forfeit all RSUs held by the Grantee. (b) Return to
the Corporation all Common Shares that the Grantee has not disposed of that were
paid out pursuant to this Agreement within a period of one year prior to the
date of the commencement of such Detrimental Activity. (c) With respect to any
Common Shares that the Grantee has disposed of that were paid out pursuant to
this Agreement within a period of one year prior to the date of the commencement
of such Detrimental Activity, pay to the Corporation in cash the value of such
Common Shares on the date such Common Shares were paid out. (d) To the extent
that the amounts referred to above in Section 6(b) and 6(c) of this Article II
are not paid to the Corporation, the Corporation may set off the amounts so
payable to it against any amounts that may be owing from time to time by the
Corporation or a Subsidiary to the Grantee, whether as wages, deferred
compensation or vacation pay or in the form of any other benefit or for any
other reason, except that no setoff shall be permitted against any amount that
constitutes “deferred compensation” within the meaning of Section 409A of the
Code. 7. For purposes of this Agreement, the term "Detrimental Activity" shall
include: (a) (i) Engaging in any activity in violation of the Section entitled
"Competitive Activity; Confidentiality; Nonsolicitation" in the Severance
Agreement between the Corporation and the Grantee, if such agreement is in
effect at the date hereof, or in violation of any corresponding provision in any
other agreement between -7-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo008.jpg]
the Corporation and the Grantee in effect on the date hereof providing for the
payment of severance compensation; or (ii) If no such severance agreement is in
effect as of the date hereof or if a severance agreement does not contain a
Section corresponding to "Competitive Activity; Confidentiality;
Nonsolicitation": (A) Competitive Activity During Employment. Competing with the
Corporation anywhere within the United States during the term of the Grantee's
employment, including, without limitation: (I) entering into or engaging in any
business which competes with the business of the Corporation; (II) soliciting
customers, business, patronage or orders for, or selling, any products or
services in competition with, or for any business that competes with, the
business of the Corporation; (III) diverting, enticing or otherwise taking away
any customers, business, patronage or orders of the Corporation or attempting to
do so; or (IV) promoting or assisting, financially or otherwise, any person,
firm, association, partnership, corporation or other entity engaged in any
business which competes with the business of the Corporation. (B) Following
Termination. For a period of one year following the Grantee's termination date:
(I) entering into or engaging in any business which competes with the
Corporation's business within the Restricted Territory (as hereinafter defined);
(II) soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business, -8-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo009.jpg]
wherever located, that competes with, the Corporation's business within the
Restricted Territory; (III) diverting, enticing or otherwise taking away any
customers, business, patronage or orders of the Corporation within the
Restricted Territory, or attempting to do so; or (IV) promoting or assisting,
financially or otherwise, any person, firm, association, partnership,
corporation or other entity engaged in any business which competes with the
Corporation's business within the Restricted Territory. For the purposes of
Sections 7(a)(ii)(A) and (B) above, inclusive, but without limitation thereof,
the Grantee will be in violation thereof if the Grantee engages in any or all of
the activities set forth therein directly as an individual on the Grantee's own
account, or indirectly as a partner, joint venturer, employee, agent,
salesperson, consultant, officer and/or director of any firm, association,
partnership, corporation or other entity, or as a stockholder of any corporation
in which the Grantee or the Grantee's spouse, child or parent owns, directly or
indirectly, individually or in the aggregate, more than five percent (5%) of the
outstanding stock. (C) "The Corporation." For the purposes of this Section
7(a)(ii) of Article II, the "Corporation" shall include any and all direct and
indirect subsidiaries, parents, and affiliated, or related companies of the
Corporation for which the Grantee worked or had responsibility at the time of
termination of the Grantee's employment and at any time during the two year
period prior to such termination. (D) "The Corporation's business." For the
purposes of this Section 7 of Article II inclusive, the Corporation's business
is defined to be the integrated -9-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo010.jpg]
production of high performance advanced engineered materials used in a variety
of electrical, electronic, thermal and structural applications serving the
consumer electronics, industrial components and commercial aerospace, defense
and science, medical, energy, automotive electronics, telecommunications
infrastructure and appliance markets, as further described in any and all
manufacturing, marketing and sales manuals and materials of the Corporation as
the same may be altered, amended, supplemented or otherwise changed from time to
time, or of any other products or services substantially similar to or readily
substitutable for any such described products and services. (E) "Restricted
Territory." For the purposes of Section 7(a)(ii)(B) of Article II, the
Restricted Territory shall be defined as and limited to: (I) the geographic
area(s) within a one hundred mile radius of any and all of the Corporation’s
location(s) in, to, or for which the Grantee worked, to which the Grantee was
assigned or had any responsibility (either direct or supervisory) at the time of
termination of the Grantee's employment and at any time during the two-year
period prior to such termination; and (II) all of the specific customer
accounts, whether within or outside of the geographic area described in (I)
above, with which the Grantee had any contact or for which the Grantee had any
responsibility (either direct or supervisory) at the time of termination of the
Grantee's employment and at any time during the two-year period prior to such
termination. (F) Extension. If it shall be judicially determined that the
Grantee has violated any of the Grantee's obligations under Section 7(a)(ii)(B)
of Article II, then the period applicable to each obligation that the Grantee
shall have been -10-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo011.jpg]
determined to have violated shall automatically be extended by a period of time
equal in length to the period during which such violation(s) occurred. (b)
Non-Solicitation. Except as otherwise provided in Section 7(a)(i) of Article II,
Detrimental Activity shall also include directly or indirectly at any time
soliciting or inducing or attempting to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Corporation and/or of its
parents, or its other subsidiaries or affiliated or related companies to
terminate their employment, representation or other association with the
Corporation and/or its parent or its other subsidiary or affiliated or related
companies. (c) Further Covenants. Except as otherwise provided in Section
7(a)(i) of Article II, Detrimental Activity shall also include: (i) directly or
indirectly, at any time during or after the Grantee's employment with the
Corporation, disclosing, furnishing, disseminating, making available or, except
in the course of performing the Grantee's duties of employment, using any trade
secrets or confidential business and technical information of the Corporation or
its customers or vendors, including without limitation as to when or how the
Grantee may have acquired such information. Such confidential information shall
include, without limitation, the Corporation's unique selling, manufacturing and
servicing methods and business techniques, training, service and business
manuals, promotional materials, training courses and other training and
instructional materials, vendor and product information, customer and
prospective customer lists, other customer and prospective customer information
and other business information. The Grantee specifically acknowledges that all
such confidential information, whether reduced to writing, maintained on any
form of electronic media, or maintained in the Grantee's mind or memory and
whether compiled by the Corporation, and/or the Grantee, -11-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo012.jpg]
derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Corporation to
maintain the secrecy of such information, that such information is the sole
property of the Corporation and that any retention and use of such information
by the Grantee during the Grantee's employment with the Corporation (except in
the course of performing the Grantee's duties and obligations to the
Corporation) or after the termination of the Grantee's employment shall
constitute a misappropriation of the Corporation's trade secrets. (ii) Upon
termination of the Grantee's employment with the Corporation, for any reason,
the Grantee's failure to return to the Corporation, in good condition, all
property of the Corporation, including without limitation, the originals and all
copies of any materials which contain, reflect, summarize, describe, analyze or
refer or relate to any items of information listed in Section 7(c)(i) of Article
II of this Agreement. (d) Discoveries and Inventions. Except as otherwise
provided in Section 7(a)(i) of Article II, Detrimental Activity shall also
include the failure or refusal of the Grantee to assign to the Corporation, its
successors, assigns or nominees, all of the Grantee's rights to any discoveries,
inventions and improvements, whether patentable or not, made, conceived or
suggested, either solely or jointly with others, by the Grantee while in the
Corporation's employ, whether in the course of the Grantee's employment with the
use of the Corporation's time, material or facilities or that is in any way
within or related to the existing or contemplated scope of the Corporation's
business. Any discovery, invention or improvement relating to any subject matter
with which the Corporation was concerned during the Grantee's employment and
made, conceived or suggested by the Grantee, either solely or jointly with
others, within one year following -12-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo013.jpg]
termination of the Grantee's employment under this Agreement or any successor
agreements shall be irrebuttably presumed to have been so made, conceived or
suggested in the course of such employment with the use of the Corporation's
time, materials or facilities. Upon request by the Corporation with respect to
any such discoveries, inventions or improvements, the Grantee will execute and
deliver to the Corporation, at any time during or after the Grantee's
employment, all appropriate documents for use in applying for, obtaining and
maintaining such domestic and foreign patents as the Corporation may desire, and
all proper assignments therefor, when so requested, at the expense of the
Corporation, but without further or additional consideration. (e) Work Made For
Hire. Except as otherwise provided in Section 7(a)(i) of Article II, Detrimental
Activity shall also include violation of the Corporation's rights in any or all
work papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, "items"),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by Grantee during the Grantee's
employment with the Corporation. The Grantee acknowledges that, to the extent
permitted by law, all such items shall be considered a "work made for hire" and
that ownership of any and all copyrights in any and all such items shall belong
to the Corporation. The item will recognize the Corporation as the copyright
owner, will contain all proper copyright notices, e.g., "(creation date)
[Corporation’s Name], All Rights Reserved," and will be in condition to be
registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world. (f) Termination for Cause. Except
as otherwise provided in Section 8(a)(i) of Article II, Detrimental Activity
shall also include activity that results in termination for -13-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo014.jpg]
Cause. For the purposes of this Section, "Cause" shall mean that, the Grantee
shall have: (i) been convicted of a criminal violation involving fraud,
embezzlement, theft or violation of federal antitrust statutes or federal
securities laws in connection with his duties or in the course of his employment
with the Corporation or any affiliate of the Corporation; (ii) committed
intentional wrongful damage to property of the Corporation or any affiliate of
the Corporation; or (iii) committed intentional wrongful disclosure of secret
processes or confidential information of the Corporation or any affiliate of the
Corporation; and any such act shall have been demonstrably and materially
harmful to the Corporation. (g) Other Injurious Conduct. Detrimental Activity
shall also include any action contributing to a restatement of the Corporation’s
financials if this award of RSUs to the Grantee is favorably affected by such
restatement as provided under Section 10D of the Exchange Act and any applicable
rules or regulations that may be promulgated from time to time by the Securities
and Exchange Commission or any national securities exchange or national
securities association on which the Common Shares may be traded, and any other
conduct or act determined to be injurious, detrimental or prejudicial to any
significant interest of the Corporation or any subsidiary unless the Grantee
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Corporation. (h) Reasonableness. The
Grantee acknowledges that the Grantee's obligations under this Section 7 of
Article II are reasonable in the context of the nature of the Corporation’s
business and the competitive injuries likely to be sustained by the Corporation
if the Grantee were to violate such obligations. The Grantee further -14-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo015.jpg]
acknowledges that this Agreement is made in consideration of, and is adequately
supported by the agreement of the Corporation to perform its obligations under
this Agreement and by other consideration, which the Grantee acknowledges
constitutes good, valuable and sufficient consideration. (i) Acknowledgement.
Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement prevents the Grantee from providing, without prior notice to the
Corporation, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations,
and for purpose of clarity the Grantee is not prohibited from providing
information voluntarily to the Securities and Exchange Commission pursuant to
Section 21F of the Exchange Act. ARTICLE III GENERAL PROVISIONS 1. Compliance
with Law. The Corporation shall make reasonable efforts to comply with all
applicable federal and state securities laws. 2. Adjustments. The RSUs and the
number of Common Shares issuable for each RSU and the other terms and conditions
of the grant evidenced by this Agreement are subject to adjustment as provided
in Section 11 of the Plan. 3. Continuous Employment. For purposes of this
Agreement, the continuous employment of the Grantee with the Corporation or a
Subsidiary shall not be deemed to have been interrupted, and the Grantee shall
not be deemed to have ceased to be an employee of the Corporation or a
Subsidiary, by reason of the transfer of his employment among the Corporation
and its Subsidiaries or a leave of absence approved by the Board. 4. No
Employment Contract; Right to Terminate Employment; Clawback Policy. The grant
of the RSUs to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant -15-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo016.jpg]
of the RSUs and any payments made hereunder will not be considered salary or
other compensation for purposes of any severance pay or similar allowance,
except as otherwise required by law. Nothing in this Agreement will give the
Grantee any right to continue employment with the Corporation or any Subsidiary,
as the case may be, or interfere in any way with the right of the Corporation or
a Subsidiary to terminate the employment of the Grantee at any time.
Notwithstanding anything in this Agreement to the contrary, the Grantee
acknowledges and agrees that this Agreement and the award described herein (and
any settlement thereof) are subject to the terms and conditions of the
Corporation’s clawback policy (if any) as may be in effect from time to time
including specifically to implement Section 10D of the Exchange Act and any
applicable rules or regulations promulgated thereunder (including applicable
rules and regulations of any national securities exchange on which the Common
Shares may be traded) (the “Compensation Recovery Policy”), and that relevant
sections of this Agreement shall be deemed superseded by and subject to the
terms and conditions of the Compensation Recovery Policy from and after the
effective date thereof. 5. Relation to Other Benefits. Any economic or other
benefit to the Grantee under this Agreement or the Plan shall not be taken into
account in determining any benefits to which the Grantee may be entitled under
any profit-sharing, retirement or other benefit or compensation plan maintained
by the Corporation or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Corporation or a Subsidiary. 6. Information.
Information about the Grantee and the Grantee’s participation in the Plan may be
collected, recorded and held, used and disclosed for any purpose related to the
administration of the Plan. The Grantee understands that such processing of this
information may need to be carried out by the Corporation and its Subsidiaries
and by third party administrators whether such persons are located within the
Grantee’s country or elsewhere, including the United States of America. The
Grantee consents -16-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo017.jpg]
to the processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above. 7.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent. Notwithstanding the
foregoing, the limitation requiring the consent of a Grantee to certain
amendments shall not apply to any amendment that is deemed necessary by the
Corporation to ensure compliance with Section 409A of the Code or Section 10D of
the Exchange Act. 8. Severability. In the event that one or more of the
provisions of this Agreement shall be invalidated for any reason by a court of
competent jurisdiction, any provision so invalidated shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable. 9. Governing Law. This
Agreement is made under, and shall be construed in accordance with, the internal
substantive laws of the State of Ohio. 10. Compliance with Section 409A of the
Code. To the extent applicable, it is intended that this Agreement and the Plan
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to the
Grantee. This Agreement and the Plan shall be administered in a manner
consistent with this intent. Reference to Section 409A of the Code is to Section
409A of the Internal Revenue Code of 1986, as amended, and will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.
11. Relation to Severance Agreement. Section 2(d) of Article II hereof shall
supersede the provisions of any Severance Agreement between the Grantee and the
-17-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo018.jpg]
Corporation, in effect at the Date of Grant, providing for earlier vesting of
the RSUs granted hereby in the event of a Change in Control. 12. Electronic
Delivery. The Corporation may, in its sole discretion, deliver any documents
related to the RSUs and the Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request the
Grantee’s consent to participate in the Plan by electronic means. The Grantee
hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Corporation or another third party
designated by the Corporation. 13. Acknowledgement. The Grantee acknowledges
that the Grantee (a) has received a copy of the Plan, (b) has had an opportunity
to review the terms of this Agreement and the Plan, (c) understands the terms
and conditions of this Agreement and the Plan and (d) agrees to such terms and
conditions. 14. Successors and Assigns. Without limiting Section 1 of Article II
hereof, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the successors, administrators, heirs, legal representatives and
assigns of the Grantee, and the successors and assigns of the Corporation. 15.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same agreement. [signature page follows] -18-



--------------------------------------------------------------------------------



 
[a151012199322019rsuformo019.jpg]
The undersigned Grantee hereby accepts the award granted pursuant to this
Agreement on the terms and conditions set forth herein. Dated: [NAME] Executed
in the name of and on behalf of the Corporation at Mayfield Heights, Ohio as of
this __ day of __________, 20__. MATERION CORPORATION By -19-



--------------------------------------------------------------------------------



 